In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Hart, J), entered May 12, 2004, which, upon a jury verdict, and upon the denial of the plaintiffs’ motion, inter alia, pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence and for a new trial, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict in favor of a defendant should not be set aside as against the weight of the evidence unless the evidence preponderates so heavily in the plaintiffs favor that the verdict could not have been reached on any fair interpretation of the evidence (see Spencer v City of New York, 300 AD2d 468 [2002]; Asaro v Micali, 292 AD2d 552 [2002]). Contrary to the plaintiffs’ contention, the jury verdict was based on a fair interpretation of the evidence and the Supreme Court properly declined to set it aside (see Derdiarian v Felix Contr. Corp., 51 NY2d 308 [1980]; *328see generally Hyman v Queens County Bancorp, 307 AD2d 984 [2003] , affd 3 NY3d 743 [2004]; Bitterman v Grotyohann, 295 AD2d 383 [2002]).
The plaintiffs’ remaining contention is without merit. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.